FIELD, Senior Circuit Judge,
dissenting in part:
While I am in agreement with much of the majority opinion, I cannot concur with respect to certain of the section 8(a)(1) charges, specifically, Griffin’s speech covered by section IV B of the opinion and the April 5th notice which warned that signing a Union card could have “serious consequences” and which is covered in Section IV C of the opinion. Bluntly stated, it occurs to me that in ordering enforcement on these two charges, the majority has changed the established law of this circuit, something which I had always supposed should be effected only by an en banc court.
In holding Griffin’s speech violative of section 8(a)(1), the majority finds that the company’s reliance upon Lundy Packing Company v. N.L.R.B., 549 F.2d 300 (4 Cir. 1977), cert. denied, 434 U.S. 818, 98 S.Ct. 57, 54 L.Ed.2d 74 (1977), is misplaced. Conceding that Griffin’s language was almost identical to that in Lundy, the majority, nevertheless, finds our decision in that case inapposite since Griffin’s speech was “given by a high-ranking official in a company whose history of employee coercion was undoubtedly well known among its workers.” What the majority neglects to note, however, is that this was the very issue addressed by us in Lundy. In Lundy the majority of the Board, in finding the employer’s speech violative of section 8(a)(1), stated:
In so concluding, we are persuaded that any doubt about the reasonably inhibitory effect of Lundy’s remarks on employees is removed when these remarks are viewed in the context of Respondent’s hostility to unionization and its other unlawful conduct herein.
Respondent’s union hostility is unmistakable. President Lundy’s yearly practice has been to warn the employees in his close-of-the-year speeches that Respondent would not tolerate a union in the plant. Lundy repeated this theme in his May 8 speech. Lundy clearly meant what he said and, as the evidence here indicates, Respondent was quite willing to resort to unlawful measures to counter the employees’ organizational efforts. Thus, Respondent maintained in force a rule which unlawfully prohibited employees from distributing union literature on company property; it interrogated employees about the union activities of other employees; it created the impression that the union activities of its employees were under surveillance; and it unlawfully discharged prominent union adherents.
It is in this context that Lundy’s speech to the assembled employees on May 8 must be evaluated. * * * In short, we *689believe that any doubts about the unlawful implication of Lundy’s remark that “we are not going to have [a union]” were removed by Respondent’s unlawful conduct which speaks louder than its words.
223 NLRB 139 (March 19, 1976). Upon review, we summarily rejected the Board’s rationale, stating that “[i]n our opinion such speech constituted protected speech and may not be found to be a violation of the Act.” 549 F.2d at 301.
Similarly, with respect to the April 5th notice which carried the caption “SIGNING AN ACTWU UNION CARD CAN HAVE SERIOUS CONSEQUENCES”, the majority turns its back upon a long line of authority in this circuit. See, e. g., L. S. Ayres & Co. v. N.L.R.B., 551 F.2d 586 (4th Cir. 1977); J. P. Stevens & Co. v. N.L.R.B., 406 F.2d 1017 (4th Cir. 1968); N.L.R.B. v. Greensboro Hosiery Mills, Inc., 398 F.2d 414 (4th Cir. 1968). Disregarding our own decisions on the subject, the opinion cites the Second Circuit’s decision in J. P. Stevens & Co. v. N.L.R.B., 380 F.2d 292 (2nd Cir. 1967), to support its conclusion that “[a]gainst the background of Stevens’ history of misconduct, the Board could reasonably conclude that the poster was unlawfully coercive.” I can neither understand nor accept the majority’s reliance upon that case since the Second Circuit candidly acknowledged in its opinion that it was in disagreement with our decisions on the issue. Id., at 302. Any doubt about our position should have been put to rest by our decision in J. P. Stevens & Co. v. N.L.R.B., supra, 406 F.2d 1017. In that case we had before us the identical notice which had been held to be coercive by the Second Circuit, and Judge Butzner, writing for the court, stated:
This notice has been widely used by employers in organizational campaigns, and courts differ on its validity. We have held on several occasions that similar statements do not violate § 8(a)(1) and we adhere to our previous rulings. (Footnote omitted). Id., at 1021.
Judge Butzner specifically referred to Stevens’ “history of unfair labor practices” yet, despite that fact, the majority of the panel saw no reason to depart from the established law of this circuit. In the light of our opinions in Stevens, 406 F.2d 1017 and Lundy, I find it impossible to reconcile the majority position with our decisions in this area.1
I am constrained to make one final comment. In Judge Boreman’s separate opin*690ion in Stevens v. N. L. R. B., supra, 406 F.2d 1017, 1024, he made the following observation:
Similar notices and statements have been held by this court on several occasions to be nonviolative of section 8(a)(1) as noted by Judge Butzner. There is conflict among the circuits on this question but, notwithstanding this court’s repeated statements of its position, the Board has steadfastly refused to recognize and respect the decisions of this court. Instead, in cases recurring in this circuit where this question arises the Board persists in finding such a company declaration of attitude as violative of the Act. I agree with Judge Butzner’s summarization that “We adhere to our previous rulings.”
An examination of the opinion of the Administrative Law Judge and the decision of the Board in the present case indicates that the Board’s intransigence has continued throughout the twelve years since Judge Boreman made this statement. In finding the 8(a)(1) violations, the Administrative Law Judge cited the Board’s decisions in Lundy Packing Co., J. P. Stevens, and L. S. Ayers, despite the fact that he was well aware that in each of those cases we had declined enforcement of the Board’s order on those charges. It is apparent that the Board has elected to follow its own precedents on these issues rather than abide by our decisions. “Congress has not given to the NLRB the power or the authority to disagree, respectfully or otherwise, with decisions of this court.”2 Speaking for myself, I have no patience with such administrative arrogance and am more than disquieted by the action of my brothers in unwittingly placing their imprimatur upon the Board’s conduct.

. In footnote 8 the majority apparently derives some comfort from our opinion in N. L. R. B. v. Aerovox Corp., 435 F.2d 1208, 4th Cir. In that case, however, the Board had found a Section 8(a)(1) violation based upon a coercive and inflammatory letter as well as a “serious harm” notice. We enforced the Board’s order solely upon the basis of the coercive letter, stating:
Since the letter was unquestionably coercive and is by itself sufficient to support the Board’s Order, the Board's present insistence that we reconsider the possible implication of J. P. Stevens & Co. v. N. L. R. B„ 406 F.2d 1017 (4th Cir. 1968), appears to be rather academic. There is no occasion for us to reconsider our prior decision in Stevens because the result here will be the same whether that decision should be reaffirmed, rejected, or distinguished. (Footnote omitted)
Although we believe the “serious harm” notice in the context of this case is protected by the First Amendment and Section 8(c) of the Act, for the reasons hereinbefore stated, the Order of the Board will nevertheless be Enforced.
435 F.2d at 1212.
To me, the bottom line of the majority opinion is clear — Stevens must forfeit its rights under the First Amendment and Section 8(c) of the Act as punishment for its twelve years of Union opposition. In my opinion, such an attainder has no place in our national labor law. I find myself in complete accord with the observations of the Fifth Circuit in Florida Steel Corp. v. N. L. R. B., 587 F.2d 735, 753 (1979):
Since there was nothing in the record on which the ALJ and the Board could base their decision that the distribution of the letter was a violation of § 8(a)(1) of the Act, we can only conclude that the Company’s long history of opposing the Union, standing alone, was the sole basis for their decision. * * * * * *
Viewed in this light, it becomes clear that the Board entered its order (that the distribution of the letter by the Company was a violation of § 8(a)(1) of the Act) for the purpose of punishing the Company because of its opposition to the Union in this and other cases. This is not permissible, and we cannot approve it. The proper role of the Board is akin to that of an impartial and *690neutral referee. Its orders are required to be remedial, not punitive. Many cases have so held. It is fundamental that the Board has no authority to punish a company because it is against a union. Any company has a perfect right to be opposed to a union, and such opposition is not an unfair labor practice.


. Judge Aldisert in Allegheny General Hospital v. NLRB, 608 F.2d 965, 970 (3 Cir. 1979).